Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	IMAGING LENS INCLUDING EIGHT LENSES OF -+-++++-, -+-+++--, -+-++-+-, -+-++---, -+-+-++-, -+-+-+--, -+-+--+-, -+-+----, -+--+++-, -+--++--, -+--+-+-, -+--+---, -+---++-, -+---+--, -+----+-, OR -+-+0-+- REFRACTIVE POWERS.
 
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Douglas Mueller on 7/6/22. 
The application has been amended as follows:
In the claims (claims 1 and 4 amended): 
1. (currently amended) An imaging lens forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens having negative refractive power,
a second lens having positive refractive power,
a third lens having negative refractive power,
a fourth lens,
a fifth lens,
a sixth lens,
a seventh lens, and
an eighth lens having negative refractive power,
wherein said eighth lens has an aspheric image-side surface having at least one inflection point, and
the following conditional expression is satisfied:
−4.0<R4f/f<−0.4
where f: a focal length of the overall optical system of the imaging lens, and 
R4f: a curvature radius of an object-side surface of the fourth lens.

	4. (canceled).

Allowable Subject Matter
Claim(s) 1-3,5 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closes prior art found is Chen (US 20200393653). 

    PNG
    media_image1.png
    774
    634
    media_image1.png
    Greyscale

Chen teaches (Figs. 3,5,7,11, Tables 3-8,11-12) An imaging lens forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens having negative refractive power,
a second lens having positive refractive power,
a third lens having negative refractive power,
a fourth lens,
a fifth lens,
a sixth lens,
a seventh lens, and
an eighth lens having negative refractive power,
wherein said eighth lens has an aspheric image-side surface having at least one inflection point.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an imaging lens including “−4.0<R4f/f<−0.4”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234